DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/430,174 filed on 06/03/2019 in which claims 1-12 have been presented for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 06/05/2019 and 08/17/2020 have been considered and placed of record. Initialed copies are attached herewith.
Claim Objections
Claim 1 is objected to because of the following informalities: In claim 1, line 2, the limitations of, “wherein the battery charge is configured…” should and would read for examination purpose -- wherein the battery charger is configured… --.  
Appropriate correction is required.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by YANG US 2012/0249071.
Regarding claim 1: Yang discloses and shows in Figs. 3-4,5A-5D,6A-6B, 7A,9A-9D,10, and 11: A battery charger(10), wherein the battery charger is configured to be connectable to an AC power source(20)(via connection plug 13; see Fig. 3)(see Fig. 11)(¶[0065]) and multiple batteries(B1,B2,B3,B4), and comprises a changeover switch(30), control switches(SW1…SWn)(one of which is also labeled 40), and a terminal(e) for outputting a DC voltage(at output port of USB 60), wherein the control switches(SW1…SWn) are configured to be capable of individually switching between a charge mode(Figs. 5A-5D,8A)(see at least ¶[0081]) and an output mode(Figs. 6A, 7B,8B)( see at least ¶[0082])  for the batteries(B1…B4), respectively, the charge mode being a mode for charging the batteries using the AC power source(20) as a power source and the output mode being a mode for outputting the DC voltage(from batteries B1…B4) from the terminal(e) using the batteries as a power source(note discharging current Id from batteries), the changeover switch(30) is configured to be capable of switching between outputting the DC voltage from the terminal(e) using the AC power (20) as a power source and outputting the DC voltage from the terminal(e) using the batteries(B1…B4) as a power source.
Regarding claim 2, YANG discloses all the claimed invention as set forth and discussed above in claim 1. YANG further discloses, further comprising a resistor(28) and a discharge control unit(IC 22)(see at least ¶[0027]), wherein the discharge control unit is configured to cause power from the batteries(B1…B4) to flow to the resistor(28) to consume the power based on a predetermined condition, thereby reducing the remaining power of the batteries(see at least ¶[0030]).  
Regarding claim 3, YANG discloses a battery system comprising the battery charger(10) of Claim 1 and batteries(B1….B4) attached thereto(see Fig. 12).
Claim(s) 10-12 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by TOYA et al., (TOYA) US 2017/0018819.
Regarding claim 10: TOYA discloses and shows in Figs. 26-27:  A battery(100) comprising a battery cell(101a…101c) and a heater(105/140) to heat the battery cell, wherein the heater(105) is configured to operate with power stored in the battery cell(101a…101c)(see at least ¶[0378]-[0383]).  
Regarding claim 11, TOYA discloses the battery as discussed and set forth above in claim 10. TOYA disclose further comprising a temperature sensor(not temperature detector not shown but included in battery 100; see at least ¶[0383]) which is capable of detecting a temperature, wherein the heater(105/140) is configured to operate when the temperature detected by the temperature sensor is equal to or lower than a threshold(T0)(see at least ¶[0380],[0384]-[0385])
Regarding claim 12, TOYA discloses a battery(100) comprising a battery cell(101a…101c), a resistor, and a discharge control unit, wherein the discharge control unit is configured to cause power from the battery cell to flow to the resistor(118a…118c) based on a predetermined condition to consume the power and reduce a remaining power of the battery cell(see at least ¶[0376]-[0377])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over YANG US 2012/0249071 in view of WANG US 2019/0319321 or TOYA et al., (TOYA) US 2017/0018819.
Regarding claim 7, YANG teach the batteries (B1…B4) each comprises a battery cell but does not expressly teach the limitations of the batteries comprising a heater to heat the battery cell.
WANG is an analogous art in battery charging for electronic devices. WANG further discloses factual evidence of the batteries each comprise, a battery cell(Cell 1….Cell n) and a heater (Heater 1…Heater n) to heat the battery cell(see Figs. 2A-2B) in a first operation when the battery cell is below a predetermined charge temperature T2(¶[0011]).
TOYA is an analogous art in battery charging for electronic devices. TOYA discloses factual evidence of, the batteries(1011…101c) comprising a heater(105/140) to heat the battery cell.
YANG and WANG or TOYA are analogous art in battery charging for electronic devices. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of WANG or TOYA by including a battery cell and a heater in each battery in the charger of YANG, as recited for the advantages of providing an integrated heating and battery system that enables fast charging and charging at a variety of temperatures, as per the teachings of WANG(¶[0005]) and for further ((¶[0192]).
Regarding claims 8, YANG in view WANG teaches all the claimed invention as set forth and discussed above in claim 7. WANG further discloses(see Fig. 4), wherein the heater is configured to operate with power stored in the battery cell(note since the charger (30) mainly provides power to the battery cell (22) and to the heater(26) since the two are connected in parallel when the charging switch(28) is ON, power is provided from the battery and from the charger to the heater as (Ih=Ib + Ichg); See Fig. 4 (Switch on-period)¶[0052]). TOYA also discloses, wherein the heater(105/140) is configured to operate with power stored in the battery cell(101a…101c)(note- when it is detected that the temperature inside the storage battery pack 100 is less than or equal to a threshold value temperature T0, the controller 107 causes the secondary battery 101 to discharge, and the heater 140 consumes power(discharged by the battery) and generates heat)(see at least ¶[0385]).
Regarding claim 9, YANG in view of WANG discloses all the claimed invention as set forth and discussed above in claim 7. WANG further discloses, wherein the batteries each comprises a temperature sensor(note- the switch(28) comprises an electromechanical relay and a temperature controller, or a solid-state relay with a temperature sensor, or a power MOSFET with a temperature sensor, or a high-current switch with a temperature sensor, or an insulated-gate bipolar transistor, or a bi-metal switch; see ¶ [0010],[0037],[0051] ) which is capable of detecting a temperature, and the heater(26) is configured to operate when the temperature detected by the temperature sensor is equal to or lower than a threshold(T2)(see at least ¶[0011])
TOYA also discloses, wherein the batteries each comprises a temperature sensor TOYA disclose further comprising a temperature sensor(not temperature detector not shown but included in battery 100; see at least ¶[0383]) which is capable of detecting a temperature(T0), and the heater(105/140) is configured to operate when the temperature detected by the temperature sensor is equal to or lower than a threshold(T0)(see at least ¶[0380],[0384]-[0385]).  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over YANG US 2012/0249071 in view of TOYA et al., (TOYA) US 2017/0018819.
Regarding claim 4, YANG discloses all the claimed invention as set forth and discussed above in claim but fails to expressly teach the limitations of “the battery system, further comprising a mobile phone, wherein the battery system is configured so that an application program installed in the mobile phone and the battery charger communicate wirelessly and interlock with each other so that locations and states of the respective batteries being charged can be checked with the mobile phone”.  
TOYA discloses factual evidence of a battery system further comprising a mobile phone, wherein the battery system is configured so that an application program installed in the mobile phone(construed as external device) and the battery charger communicate wirelessly and interlock with each other so that locations and states of the respective batteries being charged can be checked with the mobile phone.(Note- TOYA discloses that a notifier provided in the storage battery pack 100 may notify an external entity that the battery life is reached and that an operator, who has checked that the battery life is reached on the screen of the information terminal 300, operates the information terminal 300, and commands the power consumer 105 to consume the remaining power of the secondary battery 101 (S603). Then, the switch 103 is closed (ON) by the controller 107, and the circuit 116 is activated and the remaining power of the secondary battery 101 is consumed by the power consumer 105 (S604). In addition, an external entity is notified that the remaining power of the secondary battery 101 is being consumed (S605); see at least ¶[0070],[0305]-[0311]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified WANG by incorporating the teachings of TOYA in having  a mobile phone, wherein the battery system is configured so that an application program installed in the mobile phone and the battery charger communicate wirelessly and interlock with each other so that locations and states of the respective batteries being charged can be checked with the mobile phone, as recited, so as to reduce the occurrence of the case where an information terminal is notified of information to prompt contact with a collection contractor although a user of the storage battery pack has no intention of discarding the storage battery pack, as per the teachings of TOYA(¶[0070]).
Regarding claim 5, YANG discloses all the claimed invention as set forth and discussed above in claim but fails to expressly teach the limitations of the battery system, further comprising a mobile phone, wherein the battery system is configured so that an application program installed in the mobile phone and the batteries being charged by the battery charger communicate directly and wirelessly and interlock with each other so that states, the number of times of charging, and the internal temperatures of the respective batteries can be checked by the mobile phone.
TOYA discloses factual evidence of a battery system further comprising a mobile phone(construed as mobile terminal; see [0070],[0305],[0310]-[0311])(note- the mobile terminal can be anything and not limited to only the information terminal 300, and server system 301), wherein the battery system(100) is configured so that an application program installed in the mobile phone(construed as mobile terminal, since the mobile terminal can be anything and not limited to only the information terminal 300, and server system 301; see at least ¶[0310])  and the batteries being charged by the battery charger communicate directly and wirelessly and interlock with each other so that states, the number of times of charging, and the internal temperatures of the respective batteries can be checked by the mobile phone(see at least ¶[0081],[0171]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified WANG by incorporating the teachings of TOYA in having the battery system, further comprising a mobile phone, wherein the battery system is configured so that an application program installed in the mobile phone and the batteries being charged by the battery charger communicate directly and wirelessly and interlock with each other so that states, the number of times of charging, and the internal temperatures of the respective batteries can be checked by the mobile phone, as recited, so as to reduce the occurrence of the case where an information terminal is notified of information to prompt contact with a collection contractor although a user of the storage battery pack has no intention of discarding the storage battery pack, as per the teachings of TOYA(¶[0070]).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “wherein the check is performed by operating switches provided to the respective batteries”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        February 13, 2021